            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 1 of 6




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:17-CV- 01158-RM-SKC

                         GUNNAR NITZKORSKI, STEPHEN PERNICE, and JAY GROS,
                         in their individual capacities and
                         on behalf of others similarly situated,

                                              Plaintiffs,

                         v.

                         COLUMBINE EMERGENCY MEDICAL SERVICES INC.,
                           d/b/a Columbine Ambulance Service,
                         COLUMBINE OXYGEN SERVICE, INC.
                           d/b/a Columbine Oxygen and Medical, and
                         VINCENT ("VINCE") CISSELL, an individual,

                                             Defendants.


                                                            MOTION FOR RECONSIDERATION


                                COME NOW the Plaintiffs and move the Court to reconsider its December 7, 2018 Order

                         denying the Plaintiffs’ Motion for Summary Judgment. [Dkt. 68]. In the event that the Court

                         were to deny Plaintiffs’ Motion for Reconsideration entirely or affirm its earlier opinion,

                         Plaintiffs move (separately) for leave to file an interlocutory appeal.

                         I. INTRODUCTION

                                Resolution of certain legal issues where there are no disputes of material fact would

                         drastically streamline this case. By order of December 7, 2018, this Court denied both Plaintiffs’

                         and Defendants’ motions for summary judgment. [Dkt. 68]. On the current course, the next step

                         procedurally would be to begin to undertake the expensive and time-consuming preparations of

                         gearing up for trial. Before going down that path, however, we ask the Court to reconsider its

ANDERSONDODSON, P.C.     opinion related to the denial of Plaintiffs’ Motion for Summary Judgment.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 2 of 6




                         II. LEGAL BASIS

                                The Federal Rules of Civil Procedure do not specifically provide for motions for

                         reconsideration. See Hatfield v. Bd. of County Comm'rs for Converse County, 52 F.3d 858,

                         861(10th Cir. 1995). Instead, motions for reconsideration fall within a court's plenary power to

                         revisit and amend interlocutory orders as justice requires. Paramount Pictures Corp. v.

                         Thompson Theatres, Inc., 621 F.2d 1088, 1090 (10th Cir. 1980) (citing Fed. R. Civ. P.

                         54(b)); see also Houston Fearless Corp. v Teter, 313 F.2d 91, 92 (10th Cir. 1962). However, in

                         order to avoid the inefficiency which would attend the repeated re-adjudication of interlocutory

                         orders, judges in this district have imposed limits on their broad discretion to

                         revisit interlocutory orders. See, e.g., Montano v. Chao, No. 07-cv-00735-EWN-KMT, 2008 WL

                         4427087, at *5-6 (D. Colo. Sept. 28, 2008) (applying Rule 60(b) analysis to the reconsideration

                         of interlocutory order); United Fire & Cas. Co. v. McCrerey & Roberts Constr. Co., No. 06-cv-

                         00037-WYD-CBS, 2007 WL 1306484, at *1-2 (D. Colo. May 3, 2007) (applying Rule 59(e)

                         standard to the reconsideration of the duty-to-defend order).

                                Regardless of the analysis applied, the basic assessment tends to be the same: courts

                         consider whether new evidence or legal authority has emerged or whether the prior ruling was

                         clearly in error. Motions to reconsider are generally an inappropriate vehicle to advance "new

                         arguments, or supporting facts which were available at the time of the original motion." Servants

                         of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). However, they are an

                         appropriate procedural mechanism to use where doing so has the opportunity to narrow the

                         issues and/or streamline proceedings in the case.




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                         Nitzkorski v. Columbine Ambulance Service                             Ps Motn for Reconsideration
                         Case No. 1:17-cv-01158- RM-SKC                                                            Page 2
            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 3 of 6




                         II. ARGUMENT

                                The crux of this case centers around a relatively narrow legal issues that can and should

                         be analyzed on a legal basis since there are no disputes of material fact precluding their

                         resolution.

                                A motion for reconsideration is not the time or place to raise or advance new arguments,

                         nor do we intend to. We simply ask the Court to take another look at Plaintiffs’ motion and its

                         own ruling thereon. As set forth in Plaintiffs’ original Motion for Summary Judgment, there are

                         no disputes of material fact that would preclude resolution of the following legal issues:

                                        (a)       Defendants’ pay practices violated the overtime laws;
                                        (b)       Damage calculation methodologies can be established, including which
                                                  categories of pay and time to include;
                                        (c)       Liquidated damages are appropriate; and
                                        (d)       Defendant Cissell is an additional “employer.”

                         [Plaintiffs’ Motion for Summary Judgment, Dkt. 39, p. 1].

                                Following is an excerpt of the relevant portion of the Decision denying the parties’ cross

                         Motions for Summary Judgment:

                                The heart of Plaintiffs’ FLSA claim is that Columbine Ambulance Service violated 29
                                U.S.C. § 207(a)(1) by failing to compensate them “at a rate of one and one[-]half times
                                their normal hourly rate (s) for all hours over 40 worked in a workweek.” (ECF No. 1 at
                                9, ¶ 46.) But Plaintiffs have not established that is what occurred here. Drawing all
                                reasonable inferences in Defendants’ favor, Plaintiffs’ regular pay for each shift included
                                thirteen hours of overtime; therefore, the mere fact that Plaintiffs were not paid at a
                                higher rate on weeks where they worked more than forty hours does not establish a FLSA
                                violation. If, as Defendants assert, Plaintiffs’ compensation included overtime, their pay
                                per shift would stay the same, even if their shifts totaled more than forty hours in a week,
                                so long as they did not work more than five shifts in a week (which has not been alleged).
                                Thus, Plaintiffs have not shown they are entitled to summary judgment on the basis that
                                they worked more than forty hours per week.

                         [Order, Dkt. 68 p. 2].

                                With respect, this analysis, citing no caselaw, is in clear error in several regards.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                         Nitzkorski v. Columbine Ambulance Service                                 Ps Motn for Reconsideration
                         Case No. 1:17-cv-01158- RM-SKC                                                                Page 3
            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 4 of 6




                                First, the statement “the mere fact that Plaintiffs were not paid at a higher rate on weeks

                         where they worked more than forty hours does not establish a FLSA violation” directly contracts

                         the statutory language of the FLSA stating that “no employer shall employ any of his

                         employees… for a workweek longer than forty hours unless such employee receives

                         compensation for his employment in excess of the hours above specified at a rate not less than

                         one and one-half times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).

                                Second, it is unknown on what basis the reference to working more than five shifts in a

                         week comes from or why, under either the law, the regulations, or in the context of the

                         employment relationship at issue, quantity of shifts worked per week would have any bearing on

                         the analysis at all. Plaintiffs contend that the only time quantity of shifts becomes an issue is that

                         one 24-hour shift means a workweek of fewer than 40 hours per week worked, and two or more

                         shifts means a workweek of more than 40 hours a week.

                                Third, the statement that “Drawing all reasonable inferences in Defendants’ favor,

                         Plaintiffs’ regular pay for each shift included thirteen hours of overtime” wholly ignores the

                         regulation cited at length in Plaintiff’s motion directly on point, 29 C.F.R. § 778.501, describing

                         exactly the kind of “reverse engineered” payment scheme that Defendants have alleged to have

                         been utilizing. [Dkt. 39 p. 8] Defendants internally calling some portion of a day’s worth of shift

                         pay “overtime” does not magically transform it into “overtime pay” for the FLSA’s purposes.

                         Neither the Defendants nor the court has cited to any authority suggesting otherwise. Caselaw

                         has a long history of rejecting what employers might choose to call something or someone. See,

                         e.g. Henderson v. Inter-Chem, 41 F.3d 567, 570 (10th Cir. 1994) and Coldwell v. RITEcorp

                         Envtl. Prop. Sols., Corp. Civil Action No. 16-cv-01998-NYW, at *21 (D. Colo. May. 4, 2017)

                         (rejecting contractual terminology as a basis for classifying someone as an “independent
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                         Nitzkorski v. Columbine Ambulance Service                                 Ps Motn for Reconsideration
                         Case No. 1:17-cv-01158- RM-SKC                                                                Page 4
            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 5 of 6




                         contractor rather than an “employee”); Baldwin v. Key Equipment Finance, Inc., Civil Action

                         No. 05-cv-00502-MSK-BNB. (D. Colo. Jul. 17, 2006), citing 29 C.F.R. § 541.2 (rejecting job

                         title as basis for whether an employee was properly classified as an exempt administrative

                         employee).

                                 To the contrary, Plaintiffs have firmly established – based on an analysis of Defendants’

                         own business records (time and pay records) and Defendants’ own testimony – that, whatever

                         they may have called certain portions of Plaintiffs’ compensation, they simply did not pay

                         overtime pay as the FLSA defines it. [Dkt. 39, pp. 3-13]. Because of the convoluted and complex

                         pay methods they used it does require some analysis to understand what they were doing, but

                         upon doing so there is no doubt but that they did not pay overtime in the FLSA sense of the

                         word. The methods they used are there in black and white on the pay stubs, and there are no

                         disputes of fact precluding a resolution of this purely legal issue. Defendants did violate the

                         overtime laws and on purely legal grounds this can and should be established at this juncture.

                                Once that is done, the methodologies for how damages should be computed can and

                         should be established, as those too are purely legal questions. [Dkt. 39, pp. 13-16]. Again, the

                         analysis is somewhat painful because of the compensation methods Defendants used, but upon

                         diving in and comparing what they did against the regulations directly on point, these damage

                         calculation methods are simply a matter of application of legal principles and rules to the

                         undisputed facts at hand.

                                The Order did not address liquidated damages at all (presumably since the Court did not

                         establish that a violation of the overtime laws had occurred). Thus, we reiterate our request that

                         this element of damages be established as well based on the caselaw and the Defendants’

                         testimony presented previously. [Dkt. 39, pp. 17-18].
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                         Nitzkorski v. Columbine Ambulance Service                              Ps Motn for Reconsideration
                         Case No. 1:17-cv-01158- RM-SKC                                                             Page 5
            Case 1:17-cv-01158-DDD-SKC Document 70 Filed 12/28/18 USDC Colorado Page 6 of 6




                                Finally, the Court’s order rejected Defendants’ argument that Defendant Cissell is not an

                         “employer,” but it did not address Plaintiffs’ argument that he is an employer as a matter of law.

                         The Court ruled, “Finally, Defendants have not shown that Defendant Cissell was not Plaintiffs’

                         employer.… It is undisputed that Defendant Cissell was involved in employment decisions at

                         Columbine Ambulance Services, that he had the authority to terminate employees, and that he

                         did terminate Plaintiffs Nitzkorski and Gros.” [Dkt. 68, p. 5]. At this time Plaintiffs simply seek

                         for the double negative of that portion of the ruling to be stated as a positive and grant Plaintiffs’

                         Motion for Summary Judgment as to this point. [Dkt. 39, pp. 16-17].


                         III. CONCLUSION

                                For the foregoing reasons we ask that the Court reconsider its denial of Plaintiffs’ Motion

                         for Summary Judgment and upon further reflection grant it instead.



                                Respectfully submitted this 28th day of December, 2018.


                                                                           ANDERSONDODSON, P.C.

                                                                           s/ Penn Dodson
                                                                           Penn A. Dodson
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           penn@andersondodson.com
                                                                           Attorney for Plaintiffs




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.AndersonDodson.com
                         Nitzkorski v. Columbine Ambulance Service                                 Ps Motn for Reconsideration
                         Case No. 1:17-cv-01158- RM-SKC                                                                Page 6
